DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/15/2021 has been entered.  Claims 1, 3-4, 6-10, 12-13, and 15-20 remain pending in the application.  Claims 2, 5, 11, and 14 have been canceled.  New claims 21-23 have been added.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 has been considered by the examiner.  

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13, and 15-23 are allowed.
An examiner’s statement of reasons for allowance for Claims 1, 3-4, 6-9, and 17-20 was provided in the Non-Final Rejection mailed 04/20/2021.  
The following is an examiner’s statement of reasons for allowance for claim 10 and its dependents:
The instant claims are to a three-dimensional semi-finished product, comprising a workpiece produced from a first raw material powder by selectively irradiating a first raw 
The closest prior art is Benichou et al. (WO 2016132225 A1) as set forth in the Non-Final Rejection mailed 04/20/2021.  Applicant argues that MPEP 2113 also states "[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (remarks, page 6).  Applicant argues that in an article entitled "Characterization of Inconel 625 Fabricated Using Powder-Bed-Based Additive Manufacturing Technologies" by Gonzales et al. ("Gonzalez"), Inconel 625 components made by laser powder bed fusion (LPBF) are compared to Inconel 625 components made by binder jetting technology; See section 4 of Gonzalez (remarks, page 7).  Applicant argues that similar results would be expected for other materials (remarks, page 7).  Applicant argues that density measurements of powder-bed-based specimens revealed the LPBF specimens, in either condition (i.e. as fabricated or 
The references do not teach or suggest a workpiece produced from a first raw material powder by selectively irradiating a first raw material powder applied to a carrier with electromagnetic radiation or particle radiation, and a support element produced from a second raw material powder by selectively irradiating the second raw material powder applied to the carrier with electromagnetic radiation or particle radiation, wherein the workpiece has a thermal conductivity of approx. 5 to 25 W/mK, and wherein the support element consists of a ceramic material with a thermal conductivity of at least 100 W/mK.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733